Citation Nr: 0937590	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-00 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for an eye disability. 

3.  Entitlement to a rating in excess of 10 percent for 
anxiety disorder with personality disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to June 
1973.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from April and December 2006 rating decisions.  In the April 
2006 rating decision, the RO denied the Veteran's claim for 
bilateral hearing loss and found that new and material 
evidence had not been submitted sufficient to reopen a claim 
for service connection for amblyopia, congenital axanopia, 
and esotropia, left, and astigmatism, right (claimed as eye 
condition).  In May 2006, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in December 2006, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in December 2006.  

In the December 2006 rating decision, the RO, inter alia, 
continued a 10 percent rating for hysterical neurosis, 
conversion type, competent (currently diagnosed as 
personality disorder, not otherwise specified).  In January 
2007, the Veteran filed a NOD.  A SOC was issued in October 
2007, and the Veteran filed a substantive appeal (via a VA 
Form 9) in December 2007.  In the October 2007 SOC, the RO 
recharacterized the claim for an increased rating for the 
Veteran's service-connected psychiatric disability as one 
involvinganxiety disorder with personality disorder, 
previously shown as hysterical neurosis, conversion type, 
competent.  Accordingly, the Board has characterized this 
issue as reflected on the title page.  

In August 2009, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  

The Board notes that, in a July 1974 rating decision, the RO 
denied service connection for an eye condition-specifically, 
amblyopia, congenital exanopia, and esotropia, left, and 
astigmatism, right (claimed as eye condition).  However, the 
claims file does not include a notice letter informing the 
Veteran of this decision and his appellate rights.  A rating 
decision does not become final until written notification of 
the decision is issued to the claimant.  38 U.S.C.A. § 
5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 19.25; see also Best 
v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to 
become final and binding on a veteran, he or she must first 
receive written notification of the decision); see also 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck 
v. Brown, 6 Vet. App. 518 (1994) (where an appellant never 
received notification of a decision denying his claim, then 
the usual one-year limit for timely appealing the decision 
does not begin to accrue).  As such, the Board finds that the 
July 1974 rating decision did not become final and, 
therefore, the claim will be considered on a de novo basis.  
The Board has, accordingly, characterized  this claim as 
reflected on the title page.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

Regarding the claim for service connection for bilateral 
hearing loss, the record reflects that there are outstanding 
private treatment records pertinent to this claim.  During 
the August 2009 hearing, the Veteran testified that he 
applied for employment the day after separation from service, 
and received a hearing test.  He stated that he was told he 
was going to have to wear hearing plugs because he showed a 
sign of a bad hearing loss.  In addition to undergoing a 
hearing test when he initially presented for employment 
following service, the Veteran indicated that he had to take 
a hearing test for his job every year on his birthday.  The 
claims file reflects that the Veteran worked for R.J. 
Reynolds in a factory for 31 years.  During his June 1974 VA 
examination, the Veteran reported that he had worked at 
R.J.R., since December 1973.    

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the Veteran.  Here, 
the RO should undertake all appropriate action  to `obtain 
and associate with the claims file records of all hearing 
tests conducted in conjunction with the Veteran's employment 
at R.J. Reynolds.   The RO should request that the Veteran 
sign and furnish such appropriate authorization for the 
release to VA of all such private records, and associate such 
authorization with the claims file.

Additionally, as regards the the claim for service connection 
for eye cdisability Board notes that every person employed in 
the active military, naval, or air service shall be taken to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must show, by clear and 
unmistakable evidence, (1) that the disease or injury existed 
prior to service, and (2) that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

For purposes of entitlement benefits, the law provides that 
refractive errors of the eyes are congenital or developmental 
defects and are not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9.  
Thus, VA regulations specifically prohibit service connection 
for refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

Service treatment records reflect that clinical evaluation of 
the eyes was normal on entrance examination in February 1972; 
however, distant vision was 20/20 in the right eye and 20/200 
in the left eye.  A May 1973 record of treatment includes an 
impression of a normal right eye and amblyopia, left eye.  
The impression following treatment the next day was normal 
right eye, with tunnel vision, and amblyopic left eye, 
probably longstanding.  During treatment the following month, 
the Veteran described poor vision and pain in the left eye 
since age 12.  He stated that the problem was becoming worse, 
and his right eye was becoming involved as well.  In his 
August 1973 claim for service connection, the Veteran 
reported that his left eye was bad before service and his 
right eye "went bad during service."  

On VA examination in June 1974, the Veteran reported that he 
started wearing glasses in 1972, about one year before 
entering service, and that he developed headaches and blurred 
vision during service.  He denied direct injury to the eyes 
in service.  The diagnosis was amblyopia, exanopia, 
congenital, left; esotropia, left; and astigmatism, right.  
In the July 1974 rating decision, the RO denied service 
connection for amblyopia, exanopia, congenital, and 
esotropia, left, and astigmatism, right (claimed as eye 
condition) as constitutional developmental abnormalities.  
The RO also noted that the Veteran's eye condition  was shown 
to pre-exist service.  

Recent records of VA treatment associated with the claims 
file reflect that, in September 2005, the Veteran presented 
complaining of problems with his eyes since service.  The 
assessment following examination was early cataracts, each 
eye; presbyopia, each eye; and unexplained decreased vision, 
left eye, stable by history.  

During the August 2009 hearing, the Veteran testified that he 
was hit in the left eye by his drill instructor during boot 
camp, and that his left eye took a beating from a fellow 
servicemember when the Veteran informed him he did not have 
any money to go out drinking.  The Veteran added that his eye 
swelled up during service because of stress.   

The foregoing medical evidence reflects a current diagnosis 
of early cataracts in each eye, and the Veteran's report of a 
continuity of symptomatology-other than merer refractive 
error-since service, which he is competent to report.   See 
Charles v. Principi, 16 Vet. App. 370 (2002).  This report of 
a continuity of symptomatology suggests a link between his 
current complaints regarding his eyes and service.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in- 
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.

Given the medical evidence of a current eye cdisability, the 
Veteran's recent assertions regarding injuries to the left 
eye in service, and his assertions as to a relationship 
between current eye disability and service (including his 
report of eye problems since service), the Board finds that 
examination and medical opinion-based on full consideration 
of the Veteran's documented medical history and assertions, 
and supported by clearly stated rationale-would be helpful 
in resolving the claim for service connection for an eye 
condition.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); McLendon, 20 Vet. App. at 81.

Further, as regards to the claim for a rating in excess of 10 
percent for anxiety disorder with personality disorder, the 
Board notes that the Veteran last underwent VA evaluation of 
his service-connected psychiatric disability in July 2006.  
On examination, the Veteran was alert and cooperative, with 
no loosened associations or flight of ideas.  Mood was tense, 
but cooperative and friendly.  There was no impairment of 
thought processes or communication, and there were no 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  Memory, both remote and recent, appeared to 
be adequate.  

During the August 2009 hearing, the Veteran testified that he 
has panic attacks when something is not going right.  He 
added that he has issues with memory loss at times.  The 
Board finds that the Veteran's statements reflect a worsening 
of his service-connected psychiatric disability since the 
July 2006 VA examination.  To ensure that the record reflects 
the current severity of the Veteran's service-connected 
anxiety disorder with personality disorder, the Board finds 
that a more contemporaneous examination, responsive to the 
pertinent rating criteria, is needed to properly evaluate 
this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).  

Hence, the RO should arrange for the Veteran to undergo VA 
eye and psychiatric examinations, by appropriate physicians, 
at a VA medical facility.  The Veteran is hereby advised that 
failure to report for the scheduled VA examination in 
connection with the claim for an increased rating, without 
good cause, shall result in a denial of the claim for 
increase, and that failure to report to the scheduled 
examination in connection with the claim for service 
connection, without good cause, may result in denial of the 
claim for service connection (as the original claim will be 
adjudicated on the basis of the evidence of record).  See 38 
C.F.R. § 3.655(b).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. If the 
Veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  During VA 
treatment in March 2006, the nurse noted that the Veteran's 
last eye examination was in January.  While records of VA 
treatment from the Salisbury VA Medical Center (VAMC) (to 
include the Winston-Salem Outpatient Clinic (OPC)) dated from 
August 2005 to February 2008 have been associated with the 
claims file, no record of eye examination dated in January 
2006 has been associated with the claims file.  

Moreover, during the August 2009 hearing, the Veteran 
testified that he had received treatment for anxiety disorder 
at VA about a year or eight months ago.  As noted above, the 
most recent records of VA treatment currently associated with 
the claims file are dated in February 2008.  An outpatient 
diagnosis summary printed in December 2006 reflects that the 
Veteran participated in stress management at the Winston-
Salem OPC on several dates from July to October 2006; 
however, not all of these records have not been associated 
with the claims file.  Thus, the record reflects that 
additional records of VA treatment for the Veteran's service-
connected anxiety disorder are also available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding records of pertinent treatment from the Salisbury 
VAMC (to include the Winston-Salem OPC), following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
an, that the record before the examiners is complete, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claim for a rating in excess of 10 
percent for the Veteran's service-connected psychiatric 
disability should include consideration of whether "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007), is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Salisbury VA Medical Center (VAMC) (to 
include the Winston-Salem OPC) all 
records of evaluation and/or treatment 
pertinent to any of the claims on appeal 
(to include an eye examination dated in 
January 2006, records of treatment for 
stress management from July to October 
2006, and records pertinent to any of the 
claims on appeal, since February 2008).  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal, that is not currently 
of record.  The RO should specifically 
request that the Veteran provide current, 
signed authorization to enable it to 
obtain records of hearing tests from his 
former employer (as referred to during 
the August 2009 hearing).

The RO should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).     

3.  The RO should assist the Veteran in 
obtaining any additional evidence 
identified, for which appropriate 
authorization has been furnished-to 
specifically include the records of 
hearing tests from his former employer, 
referred to during the August 2009 
hearing (as noted above)-following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA eye and psychiatric 
examinations, by appropriate physicians, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
each physician designated to examine the 
Veteran, and each report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

Eye examination:  The physician should 
clearly identify all current eye 
disabilities.  Then, with respect to each 
such diagnosed disability, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that the disability had its 
onset in or is otherwise medically 
related to service.  In rendering his or 
her opinion, the examiner should 
specifically address whether the current 
eye disability (a) clearly and 
unmistakably pre-existed service; and, if 
so (b) was aggravated (i.e., permanently 
worsened) beyond the natural progression 
during or as a result of service; and, if 
not, (c) is otherwise medically related 
to the Veteran's service. 

The examiner should also provide an 
opinion, with respect to each currently 
diagnosed eye disability, as to whether 
such disability is a congenital defect.  
If the examiner opines that any such 
disability is a congenital defect, he or 
she should provide an opinion as to 
whether it is at least as likely not 
(i.e., there is a 50 percent or greater 
probability) that the defect was 
aggravated by superimposed in-service 
disease or injury, resulting in 
disability.

Psychiatric examination:  The 
psychiatrist should describe the severity 
of the Veteran's service-connected 
anxiety disorder with personality 
disorder by rendering specific findings 
with respect to the existence and extent 
(or frequency, as appropriate) of:  
memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score that 
represents the level of impairment due to 
the Veteran's service-connected anxiety 
disorder with personality disorder, and 
an explanation of what the score means.  

6.  If the Veteran fails to report to any 
scheduled VA examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the Veteran by the pertinent VA 
medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on 
appeal.  If the Veteran fails, without 
good cause, to report to any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim for an 
increased rating should include 
consideration of whether "staged 
rating", pursuant to Hart (cited to 
above), is warranted.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).





This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

